DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2015-225132, filed on 17NOV2015. 
Response to Arguments
Applicant’s arguments, with respect to the rejections of claims 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the amendments to Claims 1, 2, 7 and 10.  Furthermore, the examiner invites the applicant to participate in the AFCP 2.0 program as described in the attached interview summary.
Claim Objections
Claim 11 objected to because of the following informalities: Claim 11 is written as being (Currently Amended), however, Claim 11 is a new claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over Oda, et alia (US 2014/0345353), hereinafter Oda, in view of Saito (JP H0 9070655 A), hereinafter Saito, Hashimoto (JP05 0306427 A), hereinafter, Hashimoto, Noda (JP08 092698 A), hereinafter, Noda, Nakagawa, et alia (JPS60 121013), hereinafter Nakagawa, lchino 
Regarding Claim 1, Oda discloses a roll for hot rolling process used in rolling equipment for hot-rolled steel (Para [0001], Ln 1-2), comprising a cladding layer on an outer circumference portion (Para [0001], Ln 3), wherein the cladding layer comprises: 
1.4 to 1.6% by mass of Mn (Para [0014], Ln 4), 
2. 7 to 3.3% by, mass of Ni (Para [0014], Ln 4-5), 
13.5 to 14.5% by mass of Cr (Para [0014], Ln 4), 
0.8 to 1.1 % by mass of Mo (Para [0014], Ln 5), 
0.9 to 1.1 % by mass of Co (Para [0016], Ln 3), 
with a balance being Fe and inevitable impurities (Para [0014], Ln 5-6), and wherein in the cladding layer, hardness is HS 50 or more (Para [0014], Ln 8). Oda is silent to 0.5 to 0.7% by mass of C, 2.8 to 4.0% by mass of Si, 0.9 to 1.1 % by mass of Cu, 0.2 to 0.4% of Nb and a cladding layer having a thickness of 5mm or more. Oda is further silent to a high temperature hardness at 500°C, however Oda discloses that decrease in hardness at high temperatures is suppressed by Mo (Para [0004], Ln 10-11), which Oda discloses, in the range claimed, in the combination of elements comprising the cladding layer. 
Saito teaches a range of 0.5 to 2.0% C (Para [0007], Ln 2-6), additionally teaching that C forms extremely hard carbides of M7 C3 ,MC,M2 C,M6 C type, such as Cr, V, Mo, and W, and improves abrasion resistance. Saito further teaches "In addition, it is dissolved in a solid solution to enhance hardenability and to enhance the strength and hardness of the base. The reason why the lower limit is set to 0.5% by weight is that carbides decrease and abrasion resistance decreases, and that the upper limit is set to 2% by weight, the number of net-like carbides crystallized at the grain boundary is increased, and the toughness is reduced, and the Cr carbide is increased, and the solute Cr in the matrix is reduced to reduce corrosion resistance". 
Hashimoto teaches a roll for hot rolling process used in rolling equipment for hot­rolled steel, comprising a cladding layer on an outer circumference portion (Para [0001], Ln 1-3), wherein the cladding layer comprises 0.9 to 1.1 % by mass of Cu, Cu being added to strengthen the matrix structure and improve the high temperature hardness 

Noda teaches a roll for hot rolling process used in rolling equipment for hot-rolled steel, comprising a cladding layer on an outer circumference portion (Para [0001], Ln 1-3), wherein the cladding layer comprises 2.8 to 4.0% by mass of Si (Para [0014], Ln 1 ), Si being added to promote graphitization and as a deoxidizer (Para [0014], Ln 2). 
Nakagawa teaches a roll for hot rolling process used in rolling equipment for hot­rolled steel, comprising a cladding layer on an outer circumference portion (Fig 1 ), wherein the cladding layer comprises 0.2 to 0.4% of Nb, Nb being added as effective for refining the microstructure of the cast structure and prevent crystallization of graphite. 
Oda, Saito, Hashimoto, Noda and Nakagawa all pertain to the same field of endeavor as the claimed invention, namely that of a cast cladding for a roll used for hot rolling. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 to 0.7% by mass of C to the composition of Oda, as taught by Saito, to form extremely hard carbides and improves abrasion resistance. 
It would also therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further to add 0.9 to 1.1 % by mass of Cu to the composition of Oda, as taught by Hashimoto, in order to strengthen the matrix structure and improve the high temperature hardness, and to add 0.2 to 0.4% of Nb, in order to form hard MC carbides which for abrasion resistance and having a cladding layer in a thickness of 5mm or more.  It would further therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further to add 2.8 to 4.0% by mass of Si to the composition of Oda, as taught by Noda, in order to promote graphitization and as a deoxidizer. 
It would further therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further to add 0.2 to 0.4% of Nb to the composition of Oda, as taught by Nakagawa, in order to refine the microstructure of the cast structure and prevent crystallization of graphite. 
Oda is silent to a continuous pouring process. Noda teaches the roll for hot rolling process, wherein the outer circumference portion (Claim 1 and Fig 1 teach an outer layer; Examiner notes that the 
Oda does not disclose a continuous pouring process, however the prior art Noda teachings a roll for hot rolling ... wherein the outer circumference portion of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding.  It would have been therefore have been obvious at the time the invention was effectively filed to provide Oda with a cladding layer formed by a continuous pouring process for cladding as taught by Noda to provide a replaceable wear surface. 
Oda prior art discloses heat treatment (Para [0040], Ln 2) at 1000 to 1100 degrees Centigrade (Para [0075], Ln 1), but is silent to details of a solution treatment, aging treatment or annealing treatment. 
lchino teaches the method for manufacturing the roll for hot rolling process. lchino further teaches that the cladding layer may be produced as a sleeve (Para [0031], Ln 3). lchino additionally further teaches that a forced air cooling after heat treatment is preferable (Para [0055], Ln 5-6) when manufacturing a roll for hot rolling (Para [0055], Ln 1 ), in a solution treatment process in which the roll is heated at a temperature of 950°C to 1150°C (Para [0055], Ln 4-5) and then an aging treatment in which the roll is further heated at a temperature of 450°C to 600°C (Para [0055], Ln 6-7). lchino teaches that a roll produced by this method would have improved fatigue resistance (Para [0009], Ln 3). 
While lchino does not explicitly disclose a time limit for the heat treatments claimed, it is well known in the material science art and metallurgy that subjecting steel to various processes would include optimizing time, i.e. 7 hours to including solution treating, aging, and/or heat treating will enhance the properties of steel as such optimization would occurring during routine experimentation and engineering. The specific processes selected would directly depend upon the end resultant desired mechanical properties/characteristics of the steel being process or worked. Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to process the steel or a steel blank for a roll for hot rolling by heat treating. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by the forced air quenching process, solution and aging treatments taught by lchino to improve fatigue resistance and without the annealing process, as taught by Sakashita, to reduce tensile residual stress and the occurrence of defects during use, such as breakage, using either the centrifugal or continuous casting process disclosed by Oda. 
Regarding Claim 5, the combination of Oda, Saito, Hashimoto, Noda, Nakagawa, lchino and Sakashita teaches all elements of the claimed invention as stated above. Oda is silent to a sleeve. Noda teaches the roll for hot rolling process according to Claim 1, wherein a sleeve (1) (2) (Fig 1) made of carbon steel (Noda teaches a composition comprising C and Fe; Claim 1) has the cladding layer on the outer circumference portion (Claim 1 and Fig 1 teach an outer layer; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion), and the sleeve is fitted onto an outside of a roll shaft to form a body (Fig 1 ). 
Oda does not disclose a sleeve, however the prior art Noda teachings a roll for hot rolling wherein a sleeve is fitted onto an outside of the roll. Noda teaches the use of a sleeve. It would have been therefore have been obvious at the time the invention was effectively filed to provide Oda with a sleeve as taught by Noda to provide a replaceable wear surface. 
Regarding Claim 7, Oda discloses a method for manufacturing a roll for hot rolling process used in rolling equipment for hot-rolled steel (Para [0001], Ln 1-2), comprising a cladding layer on an outer circumference portion (Para [0001], Ln 3), wherein the cladding layer comprises: 
1.4 to 1.6% by mass of Mn (Para [0014], Ln 4), 
2. 7 to 3.3% by, mass of Ni (Para [0014], Ln 4-5), 
13.5 to 14.5% by mass of Cr (Para [0014], Ln 4), 
0.8 to 1.1 % by mass of Mo (Para [0014], Ln 5), 
0.9 to 1.1 % by mass of Co (Para [0016], Ln 3), 

using a solid shaft or a sleeve (Para [0072], Ln 2-3; Para [0099], Ln 3-5 describes the shaft and sleeve in Fig 6) forming a body as a core material (as illustrated in Fig 6) and forming the cladding layer on an outer circumference portion (Fig 6; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion) thereof by a continuous pouring process for cladding (Para [0019], Ln 1-2 discloses prior art, JPH04-141553A which describes the continuous casting process). 
Oda is further silent to a high temperature hardness at 500°C, however Oda discloses that decrease in hardness at high temperatures is suppressed by Mo (Para [0004], Ln 10-11), which Oda discloses, in the range claimed, in the combination of elements comprising the cladding layer. 
Oda is silent to a continuous pouring process. Noda teaches the roll for hot rolling process, wherein the outer circumference portion (Claim 1 and Fig 1 teach an outer layer; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion) of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding (Para [0031], Ln 3). 
Oda does not disclose a continuous pouring process, however the prior art Noda teachings a roll for hot rolling ... wherein the outer circumference portion of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding. It would have been therefore have been obvious at the time the invention was effectively filed to provide Oda with a cladding layer formed by a continuous pouring process for cladding as taught by Noda to provide a replaceable wear surface. 
Oda prior art discloses heat treatment (Para [0040], Ln 2) at 1000 to 1100 degrees Centigrade (para [0075], Ln 1 ), but is silent to details of a solution treatment, aging treatment or annealing treatment. 
lchino teaches the method for manufacturing the roll for hot rolling process. lchino further teaches that the cladding layer may be produced as a sleeve (Para [0031], Ln 3). lchino additionally further teaches that a forced air cooling after heat treatment is preferable (Para [0055], Ln 5-6) when 
While lchino does not explicitly disclose a time limit for the heat treatments claimed, it is well known in the material science art and metallurgy that subjecting steel to various processes would include optimizing time, i.e. 7 hours to including solution treating, aging, and/or heat treating will enhance the properties of steel as such optimization would occurring during routine experimentation and engineering. The specific processes selected would directly depend upon the end resultant desired mechanical properties/characteristics of the steel being process or worked. Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to process the steel or a steel blank for a roll for hot rolling by heat treating. 
Sakashita teaches a process of heat treatment that does not require annealing (Abstract). Sakashita teaches that using this process, tensile residual stress can be reduced and the occurrence of defects during use, such as breakage, can be prevented (Abstract). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by the forced air quenching process, solution and aging treatments taught by lchino to improve fatigue resistance and without the annealing process, as taught by Sakashita, to reduce tensile residual stress and the occurrence of defects during use, such as breakage, using either the centrifugal or continuous casting process disclosed by Oda. 
Regarding Claim 10, Oda discloses a method for manufacturing a roll for hot rolling process used in rolling equipment for hot-rolled steel (Para [0001], Ln 1-2), comprising a cladding layer on an outer circumference portion (Para [0001], Ln 3), wherein the cladding layer comprises: 
0.7 to 0.9% by mass of C (Para [0014], Ln 3-4), 
1.4 to 1.6% by mass of Mn (Para [0014], Ln 4), 
2.7 to 3.3% by, mass of Ni (Para [0014], Ln 4-5), 
13.5 to 14.5% by mass of Cr (Para [0014], Ln 4), 

0.9 to 3.0% by mass of Co (Para [0016], Ln 3), 
with a balance being Fe and inevitable impurities (Para [0014], Ln 5-6), and wherein in the cladding layer, hardness is HS 50 or more (Para [0014], Ln 8). Oda is silent to 0.5 to 0.7% by mass of C, 2.8 to 4.0% by mass of Si, 0.9 to 1.1 % by mass of Cu, 0.2 to 0.4% of Nb and a cladding layer having a thickness of 5mm or more, comprising: 
using a solid shaft or a sleeve (Para [0072], Ln 2-3; Para [0099], Ln 3-5 describes the shaft and sleeve in Fig 6) forming a body as a core material (as illustrated in Fig 6) and forming the cladding layer on an outer circumference portion (Fig 6; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion) thereof by a continuous pouring process for cladding (Para [0019], Ln 1-2 discloses prior art, JPH04-141553A which describes the continuous casting process). 
Oda is further silent to a high temperature hardness at 500°C, however Oda discloses that decrease in hardness at high temperatures is suppressed by Mo (Para [0004], Ln 10-11), which Oda discloses, in the range claimed, in the combination of elements comprising the cladding layer. 
Oda is silent to a continuous pouring process. Noda teaches the roll for hot rolling process, wherein the outer circumference portion (Claim 1 and Fig 1 teach an outer layer; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion) of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding (Para [0031], Ln 3). 
Oda does not disclose a continuous pouring process, however the prior art Noda teachings a roll for hot rolling ... wherein the outer circumference portion of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding. It would have been therefore have been obvious at the time the invention was effectively filed to provide Oda with a cladding layer formed by a continuous pouring process for cladding as taught by Noda to provide a replaceable wear surface. 
Oda prior art discloses heat treatment (Para [0040], Ln 2) at 1000 to 1100 degrees Centigrade (para [0075], Ln 1 ), but is silent to details of a solution treatment, aging treatment or annealing treatment. 

While lchino does not explicitly disclose a time limit for the heat treatments claimed, it is well known in the material science art and metallurgy that subjecting steel to various processes would include optimizing time, i.e. 7 hours to including solution treating, aging, and/or heat treating will enhance the properties of steel as such optimization would occurring during routine experimentation and engineering. The specific processes selected would directly depend upon the end resultant desired mechanical properties/characteristics of the steel being process or worked. Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to process the steel or a steel blank for a roll for hot rolling by heat treating. 
Sakashita teaches a process of heat treatment that does not require annealing (Abstract). Sakashita teaches that using this process, tensile residual stress can be reduced and the occurrence of defects during use, such as breakage, can be prevented (Abstract). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by the forced air quenching process, solution and aging treatments taught by lchino to improve fatigue resistance and without the annealing process, as taught by Sakashita, to reduce tensile residual stress and the occurrence of defects during use, such as breakage, using either the centrifugal or continuous casting process disclosed by Oda. 
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Oda, in view of Hashimoto, Noda, lchino and Sakashita. 
Claim 2, Oda discloses a roll for hot rolling process used in rolling equipment for hot-rolled steel (Para [0001], Ln 1-2), comprising a cladding layer on an outer circumference portion (Para [0001], Ln 3), wherein the cladding layer comprises: 
0.7 to 0.9% by mass of C (Para [0014], Ln 3-4), 
1.4 to 1.6% by mass of Mn (Para [0014], Ln 4), 
2.7 to 3.3% by, mass of Ni (Para [0014], Ln 4-5), 
13.5 to 14.5% by mass of Cr (Para [0014], Ln 4), 
1.8 to 4% by mass of Mo (Para [0014], Ln 5), 
0.9 to 3.0% by mass of Co (Para [0016], Ln 3), 
with a balance being Fe and inevitable impurities (Para [0014], Ln 5-6), and wherein in the cladding layer, hardness is HS 50 or more (Para [0014], Ln 8). Oda is silent to 3.0 to 4.5% by mass of Si, 0.9 to 2.0 % by mass of Cu, 0.4 to 1 .5% of Nb and a cladding layer having a thickness of 5mm or more. Oda is further silent to a high temperature hardness at 500°C, however Oda discloses that decrease in hardness at high temperatures is suppressed by Mo (Para [0004], Ln 10-11 ), which Oda discloses, in the range claimed, in the combination of elements comprising the cladding layer. 
Hashimoto teaches a roll for hot rolling process used in rolling equipment for hot­rolled steel, comprising a cladding layer on an outer circumference portion (Para [0001], Ln 1-3), wherein the cladding layer comprises 0.9 to 1.1 % by mass of Cu, Cu being added to strengthen the matrix structure and improve the high temperature hardness (Para [0024], Ln 1-2), 0.4 to 1.5% of Nb (Para [0028], Ln 1 ), Nb being added to form hard MC carbides which are effective in abrasion resistance and having a thickness of 5 mm or more (Para [0055], Ln 1-2). 
Noda teaches a roll for hot rolling process used in rolling equipment for hot-rolled steel, comprising a cladding layer on an outer circumference portion (Para [0001], Ln 1-3), wherein the cladding layer comprises 2.8 to 4.0% by mass of Si (Para [0014], Ln 1 ), added to promote graphitization and as a deoxidizer (Para [0014], Ln 2). 
Oda, Hashimoto and Noda all pertain to the same field of endeavor as the claimed invention, namely that of a cast cladding for a roll used for hot rolling. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further to add 0.9 to 1.1 % 
It would further therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further to add 2.8 to 4.0% by mass of Si to Oda, as taught by Noda, in order to promote graphitization and as a deoxidizer. 
Oda is silent to a continuous pouring process. Noda teaches the roll for hot rolling process, wherein the outer circumference portion (Claim 1 and Fig 1 teach an outer layer; Examiner notes that the outer layer of a roll would necessarily occur on the outer circumference portion) of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding (Para [0031], Ln 3). 
Oda does not disclose a continuous pouring process, however the prior art Noda teachings a roll for hot rolling ... wherein the outer circumference portion of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding. It would have been therefore have been obvious at the time the invention was effectively filed to provide Oda with a cladding layer formed by a continuous pouring process for cladding as taught by Noda to provide a replaceable wear surface. 
Oda prior art discloses heat treatment (Para [0040], Ln 2) at 1000 to 1100 degrees Centigrade (para [0075], Ln 1 ), but is silent to details of a solution treatment, aging treatment or annealing treatment. 
lchino teaches the method for manufacturing the roll for hot rolling process. lchino further teaches that the cladding layer may be produced as a sleeve (Para [0031], Ln 3). lchino additionally further teaches that a forced air cooling after heat treatment is preferable (Para [0055], Ln 5-6) when manufacturing a roll for hot rolling (Para [0055], Ln 1 ), in a solution treatment process in which the roll is heated at a temperature of 950°C to 1150°C (Para [0055], Ln 4-5) and then an aging treatment in which the roll is further heated at a temperature of 450°C to 600°C (Para [0055], Ln 6-7). lchino teaches that a roll produced by this method would have improved fatigue resistance (Para [0009], Ln 3). 
While lchino does not explicitly disclose a time limit for the heat treatments claimed, it is well known in the material science art and metallurgy that subjecting steel to various processes would include 
Sakashita teaches a process of heat treatment that does not require annealing (Abstract). Sakashita teaches that using this process, tensile residual stress can be reduced and the occurrence of defects during use, such as breakage, can be prevented (Abstract). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by the forced air quenching process, solution and aging treatments taught by lchino to improve fatigue resistance and without the annealing process, as taught by Sakashita, to reduce tensile residual stress and the occurrence of defects during use, such as breakage, using either the centrifugal or continuous casting process disclosed by Oda. 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Oda, in view of Saito, Hashimoto, Noda, Nakagawa, lchino, and Sakashita and further in view of Numazawa (JPS59 232657), hereinafter, Numazawa. 
Regarding Claim 9, the combination of Oda, Saito, Hashimoto, Noda, Nakagawa, lchino and Sakashita teaches all elements of the claimed invention as stated above. 
The combination of Oda, Saito, Hashimoto, Noda and Nakagawa, lchino and Sakashita teaches the method for manufacturing the roll for hot rolling process according to Claim 8, wherein after the sleeve formed with the cladding layer is subject to the solution treatment, the quenching, and the aging treatment, as stated above, while Oda is silent to the sleeve is fitted onto an outside of a roll shaft to form a body. Numazawa teaches a sleeve (2) fitted onto a roll (1) for hot rolling (Fig 1), to reduce the cost of the roll (Abstract). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by having a sleeve fitted onto the roll, as taught by Numazawa, to reduce the cost of the roll. 
Claim 11, the combination of Oda, Saito, Hashimoto, Noda, Nakagawa, lchino and Sakashita teaches all elements of the claimed invention as stated above. 
The combination of Oda, Saito, Hashimoto, Noda and Nakagawa, lchino and Sakashita teaches the method for manufacturing the roll for hot rolling process according to Claim 8, wherein after the sleeve formed with the cladding layer is subject to the solution treatment, the quenching, and the aging treatment, as stated above, while Oda is silent to the sleeve is fitted onto an outside of a roll shaft to form a body. Numazawa teaches a sleeve (2) fitted onto a roll (1) for hot rolling (Fig 1 ), to reduce the cost of the roll (Abstract). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a roll as disclosed by Oda, modified by having a sleeve fitted onto the roll, as taught by Numazawa, to reduce the cost of the roll.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 103 may render the claims not allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious cladding layer comprises: 0.5 to 0.7% by mass of C, 2.8 to 4.0% by mass of Si, 0.9 to 1.1% by mass of Cu, 1.4 to 1.6% by mass of Mn, 2.7 to 3.3% by mass of Ni, 13.5 to 14.5% by mass of Cr, 0.8 to 1.1% by mass of Mo, 0.9 to 1.1% by mass of Co, and 0.2 to 0.4% by mass of Nb, with a balance being Fe and inevitable impurities, and has a thickness of 5 mm or more, and wherein the outer circumference portion of a solid shaft or sleeve forming a body of the roll has the cladding layer formed by a continuous pouring process for cladding, and wherein the solid shaft or the sleeve formed with the cladding layer is quenched by a forced air cooling after being subject to a solution treatment at 1000°C for seven hours, and is further subject to an aging treatment at 400 to 600°C for seven hours while annealing heat treatment is not performed after the continuous pouring process, and wherein corrosion mass loss is 0.0065 mg/mm2 or less in a 48-hour corrosion resistance test defined in Japanese Industrial Standard Z23 71 (JIS Z23 71 ). 
Searching by the Examiner yielded prior art as cited below:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida, et alia (US 6,406,566), hereinafter Ishida.  Ishida teaches a heat treatment for copper based alloys comprising solution treatment, aging treatment and forced air cooling. 
Takiguchi, et alia (US 2003/0192626), hereinafter, Takiguchi.  Takiguchi teaches a precipitation hardened stainless steel comprising solution treatment, aging treatment and forced air cooling. 
Furushima, et alia (US-2009/0092852), hereinafter Furushima.  Furushima teaches a centrifugally cast composite roll. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725